 
EXHIBIT 10.2

--------------------------------------------------------------------------------


 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (this “Agreement”), dated as of May 31, 2007, among
Grantors listed on the signature pages hereof and those additional entities that
hereafter become parties hereto by executing the form of Supplement attached
hereto as Annex 1 (collectively, jointly and severally, the “Grantors” and each,
individually, a “Grantor”), and WELLS FARGO FOOTHILL, INC., a California
corporation, in its capacity as the arranger and administrative agent for the
Lender Group and the Bank Product Provider (together with its successors and
assigns in such capacity, the “Agent”).
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among Teltronics, Inc.,
a Delaware corporation, as borrower (“Borrower”), the lenders party thereto, and
Agent, the Lender Group has agreed to make certain financial accommodations
available to Borrower from time to time pursuant to the terms and conditions
thereof, and
 
WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Provider in connection with the transactions contemplated
by the Credit Agreement and this Agreement, and
 
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, the Secured Obligations, and
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.  Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement.  Any terms used in this Agreement that are defined in
the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided, however, that if
the Code is used to define any term used herein and if such term is defined
differently in different articles or sections of the Code, the definition of
such term contained in Article 9 of the Code shall govern. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:
 
(a)  “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).
 
(b)  “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.
 
(c)  “Code” means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien in any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term
 
1
BN 1225970v4

--------------------------------------------------------------------------------


 
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies.
 
(d)  “Collateral” has the meaning specified therefor in Section 2.
 
(e)  “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.
 
(f)  “Copyrights” means copyrights and copyright registrations, and also
includes (i) the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 2, (ii) all
restorations, revisions, reissues, continuations, extensions and renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.
 
(g)  “Copyright Security Agreement” means each Copyright Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Provider, in substantially the form of Exhibit A, pursuant
to which Grantors have granted to Agent, for the benefit of the Lender Group and
the Bank Product Provider, a security interest in all their respective
Copyrights.
 
(h)  “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.
 
(i)  “General Intangibles” means general intangibles (as that term is defined in
the Code) and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.
 
(j)  “Grantor” and “Grantors” have the meanings specified therefor in the
recitals to this Agreement.
 
(k)  “Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill
associated with such Trademarks, trade secrets and customer lists, and
Intellectual Property Licenses.
 
(a)  “Intellectual Property Licenses” means rights under or interests in any
patent, trademark, copyright or other intellectual property, including software
license agreements (other than Shrink-Wrap Licenses) with any other party,
whether the applicable Grantor is a licensee or licensor under any such license
agreement, including the license agreements listed on Schedule 3, and the right
to use the foregoing in connection with the enforcement of the Lender Group’s
rights under the Loan Documents, including, the right to prepare for sale and
sell any and all Inventory and Equipment now or hereafter owned by any Grantor
and now or hereafter covered by such licenses.
 
2
BN 1225970v4

--------------------------------------------------------------------------------


(b)  “Intellectual Property Rights” means all of each Grantor’s rights, title
and interest in and to Intellectual Property.
 
(l)  “Investment Related Property” means (i) investment property (as that term
is defined in the Code), and (ii) all of the following (regardless of whether
classified as investment property under the Code):  all Pledged Interests,
Pledged Operating Agreements, and Pledged Partnership Agreements.
 
(m)  “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts, and documents.
 
(c)  “Patents” means patents and patent applications, and also includes (i) the
patents and patent applications listed on Schedule 4, (ii) all reissues,
continuations, substitutions, improvements, divisionals, continuations-in-part,
extensions, and renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.
 
(n)   “Patent Security Agreement” means each Patent Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Provider, in substantially the form of Exhibit B, pursuant to which
Grantors have granted to Agent, for the benefit of the Lender Group and the Bank
Product Provider, a security interest in all their respective Patents.
 
(o)  “Pledged Companies” means, each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Stock, is
acquired or otherwise owned by a Grantor after the Closing Date.
 
(p)  “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now or hereafter owned by such Grantor, regardless of
class or designation, including all substitutions therefor and replacements
thereof, all proceeds thereof and all rights relating thereto, also including
any certificates representing the Stock, the right to receive any certificates
representing any of the Stock, and the right to require that such certificates
be delivered to Agent together with undated powers or assignments of investment
securities with respect thereto, duly endorsed in blank by such Grantor, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof, and the right to receive dividends, distributions
of income, profits, surplus, or other compensation by way of income or
liquidating distributions, in cash or in kind, and cash, instruments, and other
property from time to time received, receivable, or otherwise distributed in
respect of or in addition to, in substitution of, on account of, or in exchange
for any or all of the foregoing.
 
(q)  “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.
 
(r)  “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies, if any.
 
(s)  “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships, if any.
 
(t)  “Proceeds” has the meaning specified therefor in Section 2.
 
(u)  “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.
 
3
BN 1225970v4

--------------------------------------------------------------------------------


(v)  “Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of Grantors arising from this Agreement, the
Credit Agreement, or the other Loan Documents (including any Guaranty), (b) all
Bank Product Obligations, and (c) all Obligations of Borrower, including, in the
case of each of clauses (a), (b) and (c),  reasonable attorneys fees and
expenses and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding.
 
(w)  “Security Interest” has the meaning specified therefor in Section 2.
 
(d)  “Shrink-Wrap License” means an Intellectual Property License for the use of
generally commercially available software where the user agrees to its terms by
opening the package of or downloading such software or similarly manifesting
consent to the licensor’s standard terms.
 
(e)  “Supporting Obligations” means supporting obligations (as such term is
defined in the Code) , including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments,
or Investment Related Property.
 
(f)  “Trademarks” means all registrations and applications for trademarks, trade
names, and service marks, and also includes (i) the trade names, trademarks,
trademark applications, service marks, and service mark applications listed on
Schedule 6, (ii) all modifications, reissues, continuations, extensions and
renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith
(vi) all trade secrets, proprietary or confidential information, technical
information, procedures, formulae, quality control standards, designs, operating
and training manuals, customer lists, and other General Intangibles with respect
to the foregoing, and (vii) all of each Grantor’s rights corresponding thereto
throughout the world.
 
(x)   “Trademark Security Agreement” means each Trademark Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Provider, in substantially the form of Exhibit D, pursuant
to which Grantors have granted to Agent, for the benefit of the Lender Group and
the Bank Product Provider, a security interest in all their respective
Trademarks.
 
(y)  “URL” means “uniform resource locator,” an internet web address.
 
2.  Grant of Security.  Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing security interest (herein referred to as the “Security
Interest”) in all personal property of such Grantor whether now owned or
hereafter acquired or arising and wherever located, including such Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):
 
(a)  all of such Grantor’s Accounts;
 
(b)  all of such Grantor’s Books;
 
(c)  all of such Grantor’s Chattel Paper;
 
(d)  all of such Grantor’s Deposit Accounts;
 
(e)  all of such Grantor’s Equipment and fixtures;
 
4
BN 1225970v4

--------------------------------------------------------------------------------


(f)  all of such Grantor’s General Intangibles;
 
(g)  all of such Grantor’s Inventory;
 
(h)  all of such Grantor’s Investment Related Property;
 
(i)  all of such Grantor’s Negotiable Collateral;
 
(j)  all of such Grantor’s rights in respect of Supporting Obligations;
 
(k)  all of such Grantor’s Commercial Tort Claims;
 
(l)  all of such Grantor’s money, Cash Equivalents, or other assets of each such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group;
 
(m)  all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, Commercial Tort Claims, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”).  Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Related Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
proceeds of any indemnity or guaranty payable to any Grantor from time to time
with respect to any of the Investment Related Property.
 
3.  Security for Obligations.  This Agreement and the Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Lender Group, the Bank Product Provider or any of them, but for
the fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Grantor.
 
4.  Grantors Remain Liable.
 
(a)  Anything herein to the contrary notwithstanding, (i) each of the Grantors
shall remain liable under the contracts and agreements included in the
Collateral, including the Pledged Operating Agreements and the Pledged
Partnership Agreements, to perform all of the duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (ii) the exercise
by Agent or any other member of the Lender Group of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (iii) none of the
members of the Lender Group shall have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall any of the members of the Lender Group be obligated to perform any of
the obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.  Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, or any other Loan Document, Grantors shall have
the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course
 
 
5
BN 1225970v4

--------------------------------------------------------------------------------


 
of their respective businesses, subject to and upon the terms hereof and of the
Credit Agreement and the other Loan Documents.  Without limiting the generality
of the foregoing, it is the intention of the parties hereto that record and
beneficial ownership of the Pledged Interests, including all voting, consensual,
and dividend or distribution rights (except as set forth in paragraph (b)
below), shall remain with the applicable Grantor until the occurrence of an
Event of Default and until Agent shall notify the applicable Grantor of Agent’s
exercise of voting, consensual, or dividend rights with respect to the Pledged
Interests pursuant to Section 15.
 
(b)  Grantors shall be entitled to receive and retain any and all dividends or
distributions paid in respect of the Stock of the Pledged Companies; provided,
however, that, except to the extent otherwise provided in the Credit Agreement,
any and all:
 
(i)  dividends and distributions paid or payable other than in cash in respect
of, and any and all additional shares or instruments or other property received,
receivable, or otherwise distributed in respect of, or in exchange for the Stock
of the Pledged Companies;
 
(ii)  dividends and distributions paid or payable in cash in respect of any
Stock of the Pledged Companies in connection with a partial or total liquidation
or dissolution, merger, consolidation of any Pledged Company, or any exchange of
stock, conveyance of assets, or similar corporate reorganization;
 
(iii)  cash paid with respect to, payable, or otherwise distributed on
redemption of, or in exchange for, any Stock of the Pledged Companies, and
 
(iv)  after the occurrence of an Event of Default, all dividends and
distributions in respect of any Stock of the Pledged Companies (including cash
dividends other than those described in subparagraphs (ii) and (iii) above),
 
shall be forthwith delivered to Agent to hold as Collateral and shall, if
received by Grantors, be received in trust for the benefit of Agent, for the
ratable benefit of the Lender Group and the Bank Product Provider, be segregated
from the other property or funds of Grantors, and be forthwith delivered to
Agent as Collateral in the same form as so received (with any necessary
endorsement), and, if deemed necessary by Agent, Grantors shall take such
actions, including the actions described in Section 6(h), as Agent may require
 
5.  Representations and Warranties.  Each Grantor hereby represents and warrants
as follows:
 
(a)  The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of the Credit Agreement.
 
(b)  Schedule 7 sets forth all Real Property owned by Grantors as of the Closing
Date.
 
(c)  Each Grantor is the sole legal and beneficial owner, or exclusive or
non-exclusive licensee, of all Intellectual Property Rights that are material to
the conduct of its business.  As of the Closing Date, (i) no Grantor has any
ownership interest in, or title to, any Copyrights, Patents, or Trademarks that
are registered or the subject of pending applications for registrations, except
as set forth on Schedules 2, 4, and 6, respectively; (ii) no Grantor has any
ownership interest in, or title to, any Intellectual Property Licenses (other
than Shrink-Wrap Licenses), Copyrights, Patents or Trademarks that are material
to its business and that are not registered or the subject of pending
applications for registrations, except as set forth on Schedules 2, 4, and 6;
and (iii) no Grantor is a party to any material Intellectual Property Licenses
that are material to such Grantor’s business, except as set forth on Schedule
3.  This Agreement is effective to create a valid and continuing Lien on each
Grantor’s United States Copyrights, United States Patents and United States
Trademarks, and all of its rights and interests in and to any Intellectual
Property Licenses.  Upon the filing of the Copyright Security Agreement with the
United States Copyright Office and filing of the Patent Security Agreement and
the Trademark Security Agreement with the United States Patent and Trademark
Office, and the filing of appropriate financing statements in the jurisdictions
listed on Schedule 8, all action necessary to
 
6
BN 1225970v4

--------------------------------------------------------------------------------


 
perfect the Security Interest in and to each Grantor’s owned Patents,
Trademarks, and Copyrights, to the extent perfectable by such filings and to the
extent they arise and are enforceable in the United States, has been taken and
such perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor.
 
(d)  This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations.  Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8.  Upon the making
of such filings, Agent shall have a first priority perfected security interest
in the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement.  Each Grantor has taken all
action necessary to enable Agent to protect and perfect such security interest
on each item of Collateral.
 
(e)  (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) to the extent applicable, all of the Pledged Interests are duly authorized,
validly issued, fully paid and nonassessable and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding Stock
of the Pledged Companies of such Grantor identified on Schedule 5 as
supplemented or modified by any Pledged Interests Addendum or any Supplement to
this Agreement; (iii) such Grantor has the right and requisite authority to
pledge, the Investment Related Property pledged by such Grantor to Agent as
provided herein; (iv) all actions necessary or desirable under the Code (to the
extent the Code is applicable) to perfect, establish the first priority of, or
otherwise protect, Agent’s Liens in the Investment Related Property, and the
proceeds thereof, have been duly taken, (A) upon the execution and delivery of
this Agreement; (B) upon the taking of possession by Agent (or its agent or
designee) of any certificates constituting the Pledged Interests, to the extent
such Pledged Interests are represented by certificates, together with undated
powers, or other relevant document of transfer, endorsed in blank by the
applicable Grantor; (C) upon the filing of financing statements in the
applicable jurisdiction set forth on Schedule 8 for such Grantor with respect to
the Pledged Interests of such Grantor that are not represented by certificates,
and (D) with respect to any Securities Accounts, upon the delivery of Control
Agreements with respect thereto; and (v) each Grantor has delivered to and
deposited with Agent (or, with respect to any Pledged Interests created or
obtained after the Closing Date, will deliver and deposit in accordance with
Sections 6(a) and 8) all certificates representing the Pledged Interests owned
by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers, or other relevant document of transfer,
endorsed in blank with respect to such certificates. None of the Pledged
Interests of Borrower and Borrower’s Subsidiaries owned or held by such Grantor
has been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.
 
(f)  No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.  No consent, approval, authorization, or other
order or action by, and no notice to, any Person is required for the exercise by
Agent of the voting or other rights provided for in this Agreement with respect
to the Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of
 
7
BN 1225970v4

--------------------------------------------------------------------------------


 
securities generally.  No Intellectual Property License to which any Grantor is
a party requires any consent for such Grantor to grant the security interest
granted hereunder in such Grantor’s right, title or interest in or to any such
Intellectual Property License.
 
(g)           Schedule 9 attached hereto sets forth all motor vehicles owned by
Grantors as of the Closing Date, by model, model year and vehicle identification
number (“VIN”).
 
(g)  Each Grantor has made all payments, filings and recordations necessary to
protect and maintain its interest in such Grantor’s Intellectual Property Rights
in the United States or any other jurisdiction that is material to the conduct
of such Grantor’s business, including (i) making all necessary registration,
maintenance, and renewal fee payments; and (ii) filing all necessary documents,
including all applications for registration of Patents and Trademarks that are
material to the conduct of such Grantor’s business and in accordance with
Grantor’s sound and reasonable business judgment.
 
(h)  Each Grantor has taken all actions reasonably necessary to protect the
confidentiality of any trade secrets, the source code of all computer software
programs and applications of which it is the owner and that are material to the
conduct of its business, or other confidential information relating to the
Intellectual Property Rights that are material to the conduct of its business,
including (i) protecting the secrecy and confidentiality of its confidential
information and trade secrets by having and enforcing a policy requiring all
current and former employees, consultants, and contractors to execute
appropriate confidentiality agreements; and (ii) taking all actions reasonably
necessary to ensure that no trade secret falls or has fallen into the public
domain.
 
(i)  Each Grantor has and enforces a policy requiring all employees, consultants
and contractors to execute appropriate assignment agreements, pursuant to which
each such employee, consultant or contractor assigns to such Grantor all of its
rights, including all Intellectual Property Rights, in and to all ideas,
inventions, processes, works of authorship and other work products that relate
to such Grantor’s business and that were conceived, created, authored or
developed during the term of such employee’s, consultant’s or contractor’s
employment or engagement by such Grantor. Other than as set forth in
Schedules 2, 3, 4 and 6, no past or present employee or contractor of any
Grantor has any ownership interest, license, permission or other right in or to
any Intellectual Property Rights that are material to the conduct of any such
Grantor’s business, except that solely to the extent necessary for the conduct
of their work for or on behalf of any Grantor, (i) employees of each Grantor may
have permission to use Intellectual Property Rights and (ii) contractors may
have permission to use or license rights in the Intellectual Property.
 
(j)  No notice has been given and no claim has been made and is continuing or
threatened that the use by any Grantor of any Intellectual Property Rights is
invalid or unenforceable or that the use by such Grantor of any such
Intellectual Property Rights does or may violate the rights of any Person.  To
the best of each Grantor's knowledge, there is currently no infringement or
unauthorized use of any item of Intellectual Property Rights contained on
Schedules 2, 3, 4 or 6.
 
6.  Covenants.  Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22 hereof:
 
(a)  Possession of Collateral.  In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, and if and to the extent that perfection or
priority of Agent’s Security Interest is dependent on or enhanced by possession,
the applicable Grantor, immediately upon the request of Agent and in accordance
with Section 8, shall execute such other documents and instruments as shall be
requested by Agent or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to
Agent, together with such undated powers, or other relevant document of
transfer, endorsed in blank as shall be requested by Agent except, with respect
to Grantors, for checks that are received in the ordinary course of
 
 
8
BN 1225970v4

--------------------------------------------------------------------------------


business and that are deposited in a Cash Management Account in accordance with
Section 2.7 of the Credit Agreement;
 
(b)  Chattel Paper.
 
(i)  Each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction;
 
(ii)  If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Foothill, Inc., as Agent for the benefit of the Lender
Group and the Bank Product Provider”;
 
(c)  Control Agreements.
 
(i)  Except to the extent otherwise permitted by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each bank
maintaining a Deposit Account for such Grantor;
 
(ii)  Except to the extent otherwise permitted by the Credit Agreement, each
Grantor shall obtain authenticated Control Agreements, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor;
 
(d)  Letter-of-Credit Rights.  Each Grantor that is or becomes the beneficiary
of a letter of credit shall promptly (and in any event within 2 Business Days
after becoming a beneficiary), notify Agent thereof and, upon the request by
Agent, enter into a tri-party agreement with Agent and the issuer or
confirmation bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance satisfactory to Agent;
 
(e)  Commercial Tort Claims.  Each Grantor shall promptly (and in any event
within 2 Business Days of receipt thereof), notify Agent in writing upon
incurring or otherwise obtaining a Commercial Tort Claim after the date hereof
and, upon request of Agent, promptly amend Schedule 1 to this Agreement to
describe such after-acquired Commercial Tort Claim in a manner that reasonably
identifies such Commercial Tort Claim, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things deemed necessary or desirable by Agent to give Agent a first priority,
perfected security interest in any such Commercial Tort Claim;
 
(f)  Government Contracts.  If any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within 2 Business Days of the creation thereof) notify Agent thereof in writing
and execute any instruments or take any steps reasonably required by Agent in
order that all moneys due or to become due under such contract or contracts
shall be assigned to Agent, for the benefit of the Lender Group and the Bank
Product Provider, and shall provide written notice thereof under the Assignment
of Claims Act or other applicable law;
 
9
BN 1225970v4

--------------------------------------------------------------------------------


(g)  Intellectual Property.
 
(i)  Upon request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office and the United States Copyright Office, each
Grantor shall execute and deliver to Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Agent’s Lien on such Grantor’s United States Patents, United
States Trademarks, or United States Copyrights, and the General Intangibles of
such Grantor relating thereto or represented thereby;
 
(ii)  Each Grantor shall have the duty, to the extent necessary or economically
desirable in the operation of such Grantor’s business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, and (D) to take all reasonable and necessary
action to preserve and maintain all of such Grantor’s Trademarks, Patents,
Copyrights, Intellectual Property Licenses, and its rights therein, including
the filing of applications for renewal, affidavits of use, affidavits of
non-contestability and opposition and interference and cancellation
proceedings.  Grantors will not register with the United States Copyright Office
any unregistered Copyrights (whether in existence on the Closing Date or
thereafter acquired, arising, or developed) unless (i) Borrower provides Agent
with written notice of the applicable Grantor’s intent to register such
Copyrights not less than 30 days prior to the date of the proposed registration,
and (ii) prior to such registration, the applicable Grantor executes and
delivers to Agent a Copyright Security Agreement in the form of Exhibit A or
such other documentation as Agent deems necessary in order to perfect and
continue perfected Agent’s Liens on such Copyrights following such registration.
Except as otherwise required in Schedule 5.19 to the Credit Agreement, upon the
occurrence of a Default or an Event of Default, any Grantor with an interest in
any unregistered Copyright shall, upon Agent’s request, promptly file an
application with the United States Copyright Office for such Copyright and shall
execute and deliver to Agent a Copyright Security Agreement in the form of
Exhibit A or such other documentation as Agent deems necessary in order to
perfect and continue perfected Agent’s Liens on such Copyright following such
registration.  Any expenses incurred in connection with the foregoing shall be
borne by the appropriate Grantor. Each Grantor further agrees not to abandon any
of its Trademark, Patent, Copyright, or Intellectual Property License that is
necessary or economically desirable in the operation of such Grantor’s business;
 
(iii)  Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses.  Without limiting the generality of this Section 6(g), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses against any other Person,
but any member of the Lender Group may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable to the Loan Account;
 
(iv)  In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for the registration of any
Patent, Trademark, or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent prior written notice thereof.  Promptly upon any such
filing, each Grantor shall comply with Section 6(g)(i); and
 
(v)  Each Grantor agrees to take all necessary steps, including making all
necessary payments and filings in connection with registration, maintenance, and
renewal of each Grantor’s Patents, Trademarks and Copyrights that are material
to the conduct of each Grantor’s business in the United States Patent and
Trademark Office, the United States Copyright Office, or any other appropriate
government
 
 
10
BN 1225970v4

--------------------------------------------------------------------------------


agencies in foreign jurisdictions or in any court, as applicable, to maintain
each such Intellectual Property Right.  Each Grantor hereby agrees to take
corresponding steps with respect to each new or acquired Intellectual Property
Right to which it or any of its Subsidiaries is now or later becomes entitled
that is material to the conduct of its business.
 
(h)  Investment Related Property.
 
(i)  If any Grantor shall receive or become entitled to receive any Pledged
Interests after the Closing Date, it shall promptly (and in any event within 2
Business Days of receipt thereof) deliver to Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;
 
(ii)  All sums of money and property paid or distributed in respect of the
Investment Related Property which are received by any Grantor shall be held by
the Grantors in trust for the benefit of Agent segregated from such Grantor’s
other property, and such Grantor shall deliver it forthwith to Agent’s in the
exact form received (subject to Section 4(b));
 
(iii)  Each Grantor shall promptly deliver to Agent a copy of each notice or
other communication received by it in respect of any Pledged Interests;
 
(iv)  No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests other than pursuant to the
Loan Documents;
 
(v)  Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof;
 
(vi)  As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to any such agreement (A) are not and shall not be dealt in or traded
on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account.  In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;
 
(i)  Real Property; Fixtures.  Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property it will promptly (and in any
event within 2 Business Days of acquisition) notify Agent of the acquisition of
such Real Property and will grant to Agent, for the benefit of the Lender Group
and the Bank Product Provider, a first priority Mortgage on each fee interest in
Real Property now or hereafter owned by such Grantor and shall deliver such
other documentation and opinions, in form and substance satisfactory to Agent,
in connection with the grant of such Mortgage as Agent shall request in its
Permitted Discretion, including title insurance policies, financing statements,
fixture filings and environmental audits and such Grantor shall pay all
recording costs, intangible taxes and other fees and costs (including reasonable
attorneys fees and expenses) incurred in connection therewith.  Each Grantor
acknowledges and agrees that, to the extent permitted by applicable law, all of
the Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property.
 
(j)  Transfers and Other Liens.  Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the
 
11
BN 1225970v4

--------------------------------------------------------------------------------


 
Collateral of any of Grantors, except for Permitted Liens.  The inclusion of
Proceeds in the Collateral shall not be deemed to constitute Agent’s consent to
any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents; and
 
(k)  Other Actions as to Any and All Collateral.  Each Grantor shall promptly
(and in any event within 2 Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon (i) acquiring or otherwise obtaining
any Collateral after the date hereof consisting of Trademarks, Patents,
Copyrights, Intellectual Property Licenses, Investment Related Property, Chattel
Paper (electronic, tangible or otherwise), documents (as defined in Article 9
of  the Code), promissory notes (as defined in the Code, or instruments (as
defined in the Code) or (ii) any amount payable under or in connection with any
of the Collateral being or becoming evidenced after the date hereof by any
Chattel Paper, documents, promissory notes, or instruments and, in each such
case upon the request of Agent, promptly execute such other documents and
instruments, or if applicable, deliver such Chattel Paper, other documents,
promissory notes, instruments, or certificates evidencing any Investment Related
Property and do such other acts or things deemed necessary or desirable by Agent
to protect Agent’s Security Interest therein; and
 
(l)  Motor Vehicles.  Upon request of Agent, with respect to all motor vehicles
owned by any Grantor, Grantor shall deliver to Agent, a certificate of title for
all such motor vehicles and shall cause those title certificates to be filed
(with the Agent’s Lien noted thereon) in the appropriate state motor vehicle
filing office.
 
(m)  Source Code.  Prior to the delivery of any software source code by any
Grantor to any licensee, such Grantor shall require the applicable licensee to
sign an appropriate non-disclosure agreement with respect to such source code.
 
7.  Relation to Other Security Documents.  The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
 
(a)  Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.
 
(b)  Patent, Trademark, Copyright Security Agreements.  The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.
 
8.  Further Assurances.
 
(a)  Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.
 
(b)  Each Grantor authorizes the filing by Agent financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as may be necessary or as Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.
 
(c)  Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
 
 
12
BN 1225970v4

--------------------------------------------------------------------------------


 
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance.  Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.
 
(d)  Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.
 
9.  Agent’s Right to Perform Contracts, Exercise Rights, etc.  Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement of the Agent’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of Agent or any of
its nominees.
 
10.  Agent Appointed Attorney-in-Fact.  Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
 
(a)  to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
 
(b)  to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;
 
(c)  to receive, endorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
 
(d)  to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;
 
(e)  to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;
 
(f)  to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
 
(g)  Agent on behalf of the Lender Group and the Bank Product Provider shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Trademarks, Patents, Copyrights and Intellectual Property Licenses
and, if Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.
 
13
BN 1225970v4

--------------------------------------------------------------------------------


To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
 
11.  Agent May Perform.  If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.
 
12.  Agent’s Duties.  The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Provider, and shall not impose any duty upon Agent to
exercise any such powers.  Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its actual
possession if such Collateral is accorded treatment substantially equal to that
which Agent accords its own property.
 
13.  Collection of Accounts, General Intangibles and Negotiable Collateral.  At
any time upon the occurrence and during the continuation of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that
such Grantor’s Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral have been assigned to Agent, for the benefit of the Lender Group and
the Bank Product Provider, or that Agent has a security interest therein, and
(b) collect Grantors’ Accounts, General Intangibles and Negotiable Collateral
directly, and any collection costs and expenses shall constitute part of
Grantors’ Secured Obligations under the Loan Documents.
 
14.  Disposition of Pledged Interests by Agent.  None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration.  Each Grantor understands that in connection with such
disposition, Agent may approach only a restricted number of potential purchasers
and further understands that a sale under such circumstances may yield a lower
price for the Pledged Interests than if the Pledged Interests were registered
and qualified pursuant to federal and state securities laws and sold on the open
market.  Each Grantor, therefore, agrees that:  (a) if Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Agent shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.
 
15.  Voting Rights.
 
(a)  Upon the occurrence and during the continuation of an Event of Default, (i)
Agent may, at its option, and with 2 Business Days prior notice (unless such
Event of Default is an Event of Default specified in Section 7.4 or 7.5 of the
Credit Agreement, in which case no such notice need be given) to any Grantor,
and in addition to all rights and remedies available to Agent under any other
agreement, at law, in equity, or otherwise, exercise all voting rights, and all
other ownership or consensual rights in respect of the Pledged Interests owned
by such Grantor, but under no circumstances is Agent obligated by the terms of
this Agreement to exercise such rights, and (ii) if Agent duly exercises its
right to vote any of such Pledged Interests, each Grantor hereby appoints Agent,
such Grantor’s true and lawful attorney-in-fact and irrevocable proxy to vote
such Pledged Interests in any manner Agent deems advisable for or against all
matters submitted
 
 
14
BN 1225970v4

--------------------------------------------------------------------------------


 
or which may be submitted to a vote of shareholders, partners or members, as the
case may be.  The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable.
 
(b)  For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent and the other members of the Lender Group, the value of the
Pledged Interests or the rights and remedies of the Lenders under the Credit
Agreement, any other Loan Document or any other instrument or agreement referred
to therein.
 
16.  Remedies.  Upon the occurrence and during the continuance of an Event of
Default:
 
(a)  Agent may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law.  Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Agent without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any of Grantors or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially
reasonable.  Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least 10 days notice to any of Grantors of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification and specifically such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code.  Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
 
(b)  Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service marks
and advertising matter, URLs, domain names, industrial designs, other industrial
or intellectual property or any property of a similar nature, whether owned by
any of Grantors or with respect to which any of Grantors have rights under
license, sublicense, or other agreements, as it pertains to the Collateral, in
preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of Agent.
 
(c)  Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement.  In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.
 
(d)  Each Grantor hereby acknowledges that the Secured Obligations arose out of
a commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing.  Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.
 
 
15
BN 1225970v4

--------------------------------------------------------------------------------


17.  Remedies Cumulative.  Each right, power, and remedy of Agent as provided
for in this Agreement or in the other Loan Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Agent, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent of any or all such other rights, powers, or remedies.
 
18.  Marshaling. Agent  shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
 
19.  Indemnity and Expenses.
 
(a)  Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) arising out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent
jurisdiction.  This provision shall survive the termination of this Agreement
and the Credit Agreement and the repayment of the Secured Obligations.
 
(b)  Grantors, jointly and severally, shall, upon demand, pay to Agent (or
Agent, may charge to the Loan Account) all the Lender Group Expenses which Agent
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any of Grantors to perform or observe any of the provisions hereof.
 
20.  Merger, Amendments; Etc.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No
waiver of any provision of this Agreement, and no consent to any departure by
any of Grantors herefrom, shall in any event be effective unless the same shall
be in writing and signed by Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No amendment of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by Agent and each of Grantors to
which such amendment applies.
 
21.  Addresses for Notices.  All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
 
 
16
BN 1225970v4

--------------------------------------------------------------------------------


22.  Continuing Security Interest: Assignments under Credit Agreement.  This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any the
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such the
Lender herein or otherwise.  Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto.  At such time, Agent will file, or authorize the filing
of, appropriate termination statements or other documents to terminate such
Security Interests.  Except as set forth, no transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Advances or other loans made by any
Lender to Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Provider, or any of them,
shall release any of Grantors from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement.  Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.
 
23.  Governing Law.
 
(a)  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
(b)  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUMNONCONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 23(b).
 
(c)  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING
 
17
BN 1225970v4

--------------------------------------------------------------------------------


 
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
24.  New Subsidiaries.  Pursuant to Section 5.16 of the Credit Agreement, any
new direct or indirect Subsidiary (whether by acquisition or creation) of any
Grantor is required to enter into this Agreement by executing and delivering in
favor of Agent a supplement to this Agreement in the form of Annex 1.  Upon the
execution and delivery of Annex 1 by such new Subsidiary, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder.  The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.
 
25.  Agent.  Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Provider.
 
26.  Miscellaneous.
 
(a)  This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.
 
(b)  Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
(c)  Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.
 
(d)  The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
 
(e)  Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and  “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications,
 
 
18
BN 1225970v4

--------------------------------------------------------------------------------


 
renewals, replacements, substitutions, joinders, and supplements set forth
herein).  Any reference herein or in any other Loan Document to the satisfaction
or repayment in full of the Obligations shall mean the repayment in full in cash
(or cash collateralization in accordance with the terms hereof) of all
Obligations other than unasserted contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and that are not required
by the provisions of the Credit Agreement to be repaid or cash
collateralized.  Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.  Any requirement of a writing
contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
 
 
[remainder of page intentionally left blank]



      
 BN
1225970v4                                                                                  
                                                 
19
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.
 
 



 
GRANTORS:
 
TELTRONICS, INC.,
a Delaware corporation
 
 
 
 
 
By:
/s/ Ewen R. Cameron
 
Name:
Ewen R. Cameron
 
Title:
President

 



 
 
 
 

 
      
S-1
Security Agreement


--------------------------------------------------------------------------------



 



 
AGENT:
 
WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent and as a lender
 
 
 
 
 
By:
/s/ Alexander E. Hechler
 
Name:
Alexander E. Hechler
 
Title:
Vice President




 
 
 
 
 
 
 
 
 


S-2
Security Agreement


--------------------------------------------------------------------------------

 